DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (US 9,780,170 B2).
In re claim 1, Ota et al. shows (fig. 5A) a semiconductor memory device, comprising: a ferroelectric layer (GL; [0046-0050]) a first semiconductor layer (106) electrically connected to a first electrode (CM) and a second electrode (108) and including an n-type oxide semiconductor material (106; [0058]); a third electrode (22) opposite the first semiconductor layer, the ferroelectric layer being between the third electrode and the first semiconductor layer; and a second semiconductor layer (107) including at least one of a Group IV semiconductor material or a p-type oxide semiconductor material [0058], the first semiconductor layer being between the ferroelectric layer and the second semiconductor layer.
In re claims 6-8, Ota et al. shows (fig. 5A; [0060]) the n-type oxide semiconductor material is an oxide of at least one of indium, gallium, aluminum, zinc, or titanium. The ferroelectric layer is an oxide comprising hafnium and the oxide comprising hafnium (Hf) further comprises at least one of zirconium, aluminum, or silicon.
In re claim 9, Ota et al. shows (fig. 5A) the second semiconductor layer is electrically connected to the first electrode and the second electrode.
In re claim 10, Ota et al. shows (fig. 5A) a plurality of conductive layers stacked one on the other, the stacked conductive layers being spaced from each other in the direction of stacking, wherein the ferroelectric layer extends along the side surfaces of the plurality of conductive layers.

In re claim 11, Ota et al. shows (fig. 5A)  a semiconductor memory device, comprising: a first oxide layer comprising hafnium (GL; [0046-0050]), a first semiconductor layer (106) electrically connected to a first electrode (CM) and a second electrode (108) and comprising an oxide semiconductor material comprising at least one of indium, gallium, aluminum, zinc, or titanium [0060]; a third electrode  (22) opposite the first semiconductor layer, the first oxide layer being between the third electrode and the first semiconductor layer; and a second semiconductor layer (107) including at least one of a Group IV semiconductor material or a p-type oxide material [0058], the first semiconductor layer being between the first oxide layer and the second semiconductor layer.
In re claim 16, Ota et al. shows (fig. 5A; [0058]) the first semiconductor layer is a n-type oxide semiconductor.
In re claim 17, Ota et al. shows (fig. 5A; [0046-0050]) the first oxide layer further comprises at least one of zirconium, aluminum, or silicon.
In re claim 18, Ota et al. shows (fig. 5A) an insulating core (101) having a cylindrical shape, wherein the first oxide layer, the first semiconductor layer, and the second semiconductor layer are on the insulating core, and the second semiconductor layer is between the first semiconductor layer and the insulating core.

In re claim 19, Ota et al. shows (fig. 5A) a semiconductor memory device, comprising: a ferroelectric layer (GL; [0046-0050]) adjacent to a gate electrode (22); an n-type oxide semiconductor layer (106) adjacent to the ferroelectric layer, the ferroelectric layer being between the n-type oxide semiconductor layer and the gate electrode, the n-type oxide semiconductor layer being electrically connected to a drain (108) electrode and a source electrode (CM); and a hole transfer layer (107) on the n-type oxide semiconductor layer, the n-type oxide semiconductor layer being between the hole transfer layer and the ferroelectric layer, the hole transfer layer having a composition preventing holes occurring therein from being injected into the ferroelectric layer. (The p-type oxide semiconductor layer 107 has the same structure and composition as the claimed invention, therefore inherently performs the same function as preventing holes occurring therein from being injected).
In re claim 20, Ota et al. shows (fig. 5A) the hole transfer layer comprises at least one of a Group IV semiconductor material or a p-type oxide semiconductor material [0062].

Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taniguchi (US Pub. 2011/0180793 A1), Arai et al. (US 10,868,037 B2), and Cui et al. (US 10,580,783 B2) disclose semiconductor memory devices having various elements of the claims including ferroelectrics and oxide semiconductor layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815